ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final filed on 18 March 2021 has not been entered.  The proposed amendment to claim 15 requires that the graphene compound be in contact with a first side surface of a first active material particle and a second side surface of the first active material particle facing the first side surface. Such a limitation was not previously included and raises further issues – see Response to Arguments below. 
The proposed amendment to claim 8 would overcome the outstanding 35 USC 112(b) rejection. 
Claims 1-21 remain rejected.  

Response to Arguments
Applicant's arguments filed on 18 March 2021 have been fully considered but they are not persuasive.
Applicant argues that figure 1B of the instant specification shows a space completely surrounding the particle. However, Applicant has not identified a particle shown in figure 1B that is completely surrounded by a space.
Moreover, Applicant should note that within the scope of the limitation “a particle completely surrounded by the space” is a free standing particle, suspended within empty space. It would be evident to the ordinarily skilled artist that this is an impossibility. 

As such the rejection under 35 USC 112(a) is maintained.

With respect to the proposed amendment to claim 15, Applicant indicates instant figure 2C and points to a particle having opposite sides in touch with the graphene compound. Applicant should note that the wording “a first side surface of a first active material particle and a second side surface of the first active material particle facing the first side surface” is not consistent with this configuration. This is because in the particle indicated by Applicant, the two side surfaces are not facing each other, but are instead located on opposite sides of the particle and thus, if anything, face away from each other. The proposed phrasing of the claim would be consistent with a configuration of the type shown below:






[AltContent: arrow][AltContent: textbox (First side surface)][AltContent: arrow][AltContent: textbox (Second side surface)]




[AltContent: textbox (Figure 1 - Example of a particle having two side surfaces facing each other.)]
The specification does not describe particles of this type (having a concave geometry) and the figures do not show any such particles. As such, the proposed amendment would potentially trigger a rejection under 35 USC 112(a).

Applicant argues that Shi does not teach that the active material particles are in direct contact with the graphene compound.
It is firstly noted that independent claims 1 and 15 do not require a direct contact between the active material particles and the graphene compound. The claims require that the active material particles and the graphene compound be in contact.
Secondly, Shi explicitly writes: “Consequently, the particles remain in good contact with the underlying filaments” (paragraph [0144]).
Therefore, the Shi reference teaches the claimed contact and the rejection in view of Shi is proper and is maintained.

Applicant argues that it is impossible to determine the contact area of a graphene compound with the first space in Shi.


Applicant argues that the Oguni reference does not teach a space and appears to allege that Oguni’s provision for expansion of the active material intends for an expansion somehow into the binder.
However, Oguni explicitly recites that “space [is] left among the alloy-based negative electrode material particles”. In addition to the clear meaning of the word “space” it is further noted that Oguni contemplates forming the active material even without any binder at all – just with the active material particles and the graphene net (paragraph [0022]). It is thus very clear, that “space” means space unoccupied by binder, by active material or by the graphene net.

Applicant disagrees with the assertion that the even mixing taught by Oguni would be expected to form a space in the instantly taught configuration.
As previously argued, Oguni randomly mixes the components. In an electrode of the type taught by Oguni, a well-dispersed mixture is required. The particles are expected to expand into spaces, therefore the spaces are expected to be immediately adjacent to the particles. The graphene net is required for electrical conduction and is expected to be in contact with the particles. The small quantity of binder is there to hold 

Applicant argues that the rejections of claims 2 and 16 in view of Oguni are not logical, because applicant alleges that a reduction in binder does not mean an increase in space.
However, Oguni’s figure 1A very clearly illustrates the electrode including the particles and graphene nets. A small fraction of the particle surfaces is in direct contact with the graphene nets. Including binder in a quantity consistent with Oguni’s teaching that binder is hardly necessary is not expected to result in a significant change in the amount of particle surface covered by a direct contact with either binder of graphene nets. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724